internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 2-plr-163784-02 date april number release date index number legend a b state x date1 date1a date1b date2 date3 date4 date5 year6 plr-163784-02 exchange dear this is in reply to your letter dated date requesting a ruling under sec_305 of the internal_revenue_code code additional information was submitted december and17 the relevant information submitted in your correspondence is summarized below a and b are investment companies registered with the securities_and_exchange_commission under the investment_company act of a and b are closed-end funds incorporated in state x and their shares trade on the exchange as closed-end funds their shares are not redeemable at the option of their shareholders the managements of a and b believe that the market may undervalue their respective stocks by trading at prices less than the value of the pro_rata portion of their respective assets allocable to such shares in order to encourage the market to value a and b’s stock at a price more closely reflective of their underlying asset values a and b propose to offer to redeem a portion of their respective stocks pursuant to tender offers each offering price for the redemption of each share will equal the net asset value per share determined at the close of business on the day each offer terminates the representations set forth below have been made in connection with the proposed tender offers described above a each company intends to qualify annually and be taxed as a regulated_investment_company under part i of subchapter_m of the code furthermore each company intends to distribute substantially_all of their investment_company_taxable_income and net realized capital_gains at least annually b neither a nor b is required by its charter bylaws or otherwise to redeem its own stock neither the shareholders of a nor the shareholders of b have a right to require their respective company to make a tender offer or otherwise redeem any of their stock the board_of directors of a and the board_of directors of b each has a fiduciary duty to the respective company and its shareholders to consider the appropriateness of any share repurchase neither the board_of directors of a nor of b has in any manner relinquished its discretion in carrying out its fiduciary duties c the redemptions undertaken pursuant to the proposed tender offers are isolated transactions and are not related to any other past or future transactions d the proposed tender offers are motivated solely by the companies’ business considerations and are not motivated by any intent on either company to confer a federal_income_tax benefit on any shareholder plr-163784-02 e the proposed tender offers are not part of a plan to periodically increase the proportionate share of any shareholder in the assets or earnings_and_profits of either company f at the present time neither a nor b has committed to make any further tender offers subsequent to the currently proposed tender offer however it is possible that either company will make additional tender offers in future years based on the circumstances prevailing at that time g a has not redeemed any of its shares since its creation on date other than its date tender offer h b has not redeemed any of its shares since its creation on date other than its date tender offer b also repurchased some of its shares on the open market pursuant to the repurchase based solely on the information submitted and the representations stated above we rule on the application of sec_305 on the proposed tender offers as stated below if undertaken the redemption of either a or b stock pursuant to the respective tender offers as proposed will each be a single and isolated transaction if consummated neither proposed tender offer will result in a deemed_distribution under sec_305 in respect of any a or b shareholder respectively regardless of whether such shareholder has a portion of his or her stock redeemed in the transaction see examples and of sec_1_305-3 of the income_tax regulations see also revrul_77_19 1979_1_cb_84 the above ruling only applies sec_305 to the shareholders of either a or b who do not participate at all or to those who partially participate in the proposed tender offer of their company we express no opinion as to either of the proposed tender offer’s federal_income_tax consequences under sec_302 or sec_301 on those shareholders who participate in whole or in part in either proposed tender offer furthermore we express no opinion about the tax treatment of either proposed tender offer under any other provision of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from either proposed tender offer that are not specifically covered by the foregoing ruling this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers plr-163784-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely marlene oppenheim senior counsel branch office of associate chief_counsel corporate
